DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 150.  See the Specification objections section for a suggested fix to address the Drawing objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The amendments filed April 10, 2020 are accepted and entered.  No new matter has been added.
In the specification amendments filed April 10, 2020, the amendment to be placed above paragraph 40 is objected to because the amendment should be placed above paragraph 11 of applicants’ originally filed specification.
In the originally filed specification:
Page 7, paragraph 29, lines 3 and 5 from the top of the page: Change “pub-pixel” to “sub-pixel” in each line.
Page 7, paragraph 29, line 8 from the top of the page: Change c3 to c1.  Compare with lines 5-7 and lines 8-10.
Page 7, paragraph 31, last line of the paragraph: Check the translation of “closed”.  The correct term may be “closest”.
Page 9, paragraph 41, lines 7, 10: In each line, change “whole” to “hole”.
Page 10, paragraph 41, line 3 from the top of the page: Change “whole” to “hole”.
Page 10, paragraph 45, line 1: Change 150 to 250.  
Page 11, paragraph 45, lines 1, 2: In each line, change 150 to 250.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an interpretation of the claims in which the anode is deposited before the pixel defining layer, does not reasonably provide enablement for an interpretation of the claim in which the pixel defining layer is deposited first and then the anode is deposited afterward and under the pixel defining layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Regarding claim 15: This claim states the following, in part: “disposing each of a hole transport layer, a light emitting layer, an electron transport layer, and a cathode of an organic light emitting diode (OLED) within a sub-pixel opening on a pixel defining layer of the display substrate; and disposing an anode of the OLED below the pixel defining layer….”    The plain language of the claim requires the hole transport layer, the light emitting layer, the electron transport layer, and the cathode of the organic light emitting diode (OLED) to be disposed within a sub-pixel opening on a pixel defining layer of the display substrate.  Thus the pixel defining layer of the display substrate exists.  Then the claim requires the anode to be disposed below the pixel defining layer.  .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: This claim requires “a plurality of sub-pixel units arranged in a plurality of rows and a plurality of columns, wherein the plurality of columns of the sub-pixel units comprise alternatingly arranged solid color sub-pixel unit columns and mixed color sub-pixel unit columns, the solid color sub-pixel unit columns including a plurality of sub-pixel units corresponding to a same color, wherein adjacent two sub-pixel units correspond to different colors, and sub-pixel units on each side of a sub-pixel unit in a solid color sub-pixel unit column are of different colors.” (emphasis added).  The claim language defines a solid color sub-pixel column and a mixed color sub-pixel column being alternately arranged.  However, the claim language “wherein adjacent two sub-pixel units correspond to different colors” does not designate where these two sub-pixel units are.  To the extent that the adjacent two sub-pixels are above and below the sub-pixel in the solid color sub-pixel column, the claim language has conflicting requirements and is, thus, indefinite.  The same is true for the next claim limitation, “sub-pixel units on each side of a sub-pixel unit in a solid color sub-pixel unit column are of different colors.”  If the sub-pixel units are above and below the sub-pixel unit in a solid color sub-pixel unit column, then they are the same color, and the claim requirements conflict.  For these reasons, claim 1 is rejected as indefinite.
Claims 2-14 are rejected for depending from rejected claim 1.
Regarding claim 7, which depends from claim 6 (among other claims): Claim 6 defines a plurality of sub-pixel openings.  Claim 7 refers to one sub-pixel opening without specifying whether the sub-pixel opening is representative of the other sub-pixel openings, or if the sub-pixel opening is a specific sub-pixel opening.  Because the claim language is unclear, claim 7 is rejected as indefinite.  Claims 8-11 have similar language and are rejected on the same basis as claim 7.  Claim 12 defines additional sub-pixel openings without identifying whether they are a part of the plurality of sub-pixel openings defined in claim 6.  Because the language is unclear, claim 12 is rejected as indefinite.  Claims 13 and 14 are rejected for depending from rejected claim 12.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Im, U.S. Pat. Pub. No. 2012/0313844, Figures 1-4.


    PNG
    media_image1.png
    628
    404
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    335
    499
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    328
    453
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    284
    468
    media_image4.png
    Greyscale

Regarding claim 1: Im Figures 1-4 disclose a display substrate, comprising: a plurality of sub-pixel units (20, 10, 30) arranged in a plurality of rows and a plurality of columns (L1, L2, L3, L4), wherein the plurality of columns (L1, L2, L3, L4) of the sub-pixel units (20, 10, 30) comprise alternatingly arranged solid color sub-pixel unit columns (L1, L4) and mixed color sub-pixel unit columns (L2, L3), the solid color sub-pixel unit columns (L1, L4) including a plurality of sub-pixel units (10) corresponding to a same color (green), wherein adjacent two sub-pixel units (20, 30) correspond to different colors (red, blue), and sub-pixel units (20, 30) on each side of a sub-pixel unit 
Regarding claim 2, which depends from claim 1: Im discloses that the solid color sub-pixel unit columns (L1, L4) comprise green sub-pixel units (10) corresponding to green color, and the mixed color sub-pixel unit columns (L2, L3) comprise alternating red sub-pixel units (20) corresponding to red color and blue sub-pixel units (30) corresponding to blue color.  Id. ¶ 50.
Regarding claim 3, which depends from claim 2: Im discloses that an area of a green sub-pixel unit (10) is smaller than an area of a red sub-pixel unit (20), and an area of a green sub-pixel unit (10) is smaller than an area of a blue sub-pixel unit area (30).  See Im Figure 1.
Regarding claim 4, which depends from claim 3: Im discloses that an opening shape of the green sub-pixel unit (10) is a rectangle or an ellipse, an angle formed between a long axis of the ellipse and a column direction, and a direction of a long axis of any one of the green sub-pixel units is opposite to a direction of a long axis of an adjacent green sub-pixel unit.  See Im Figure 1 (rectangle).  The two options for this claim are rectangle and ellipse, and in the case of the ellipse, the additional limitations apply.  Otherwise, the additional limitations do not apply to the rectangle shape.
Regarding claim 5, which depends from claim 3: Im discloses that the area of the red sub-pixel unit (20) is smaller than the area of the blue sub-pixel unit (30), and wherein each of an opening shape of the red sub-pixel unit (20) and an opening shape of the blue sub-pixel unit (30) are rectangular.  See Im Figure 1.
See Im specification ¶¶ 50-59.
Regarding claim 7, which depends from claim 6: Im discloses that the organic light emitting diode includes one or more functional layers (140) deposited on each of a bottom wall and a sidewall of the sub-pixel opening.  See Im Figures 2, 4.
Regarding claim 8, which depends from claim 7: Im Figures 2 and 4 disclose that an opening area of a lower portion of the sub-pixel opening does not exceed an opening area of an upper portion of the sub-pixel opening.  See Im Figures 2, 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Im, and further in view of Kim, U.S. Pat. Pub. No. 2013/0057521, Figure 2.
Im Figures 12a, 12b:

    PNG
    media_image5.png
    535
    467
    media_image5.png
    Greyscale








Im, Figures 13a-16b:

    PNG
    media_image6.png
    597
    490
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    584
    479
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    636
    491
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    611
    472
    media_image9.png
    Greyscale

Kim Figure 2:

    PNG
    media_image10.png
    439
    462
    media_image10.png
    Greyscale

Regarding claim 15: Im Figures 12a-16b and Figures 1-4 disclose a method for fabricating a display substrate for a display device, comprising:  Page 5 of 7Preliminary Amendment for Docket No. BOE19303PCTUSdisposing each of a hole transport layer (not shown), a light emitting layer (131, 132, 140), and a cathode (150) of an organic light emitting diode (OLED) within a sub-pixel opening on a pixel defining layer (90) of the display substrate (100); and disposing an anode (121, 122, 123) of the OLED at the bottom of the opening in the pixel defining layer (90), the cathode (150) electrically connected to the anode (121, 122, 123) at the pixel defining layer (90); wherein deposition within the sub-pixel opening includes deposition on a bottom wall of the sub-pixel opening and a sidewall of the sub-pixel opening, the sidewall being at an angle with the bottom wall.  Im specification ¶¶ 98-105, 37-73.  Im 
Kim Figure 2, directed to a similar OLED pixel arrangement, discloses disposing each of a hole transport layer, a light emitting layer, an electron transport layer (all a part of organic emission layer (320)), and a cathode (270) of an organic light emitting diode (OLED) within a sub-pixel opening on a pixel defining layer (189) of the display substrate; and disposing an anode (190) of the OLED below the pixel defining layer (189), the cathode (270) electrically connected to the anode (190) at the pixel defining layer (189); wherein deposition within the sub-pixel opening includes deposition on a bottom wall of the sub-pixel opening and a sidewall of the sub-pixel opening, the sidewall being at an angle with the bottom wall.  Kim specification ¶¶ 50-54, 47.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Kim design in Im because the modification would have involved a selection of a known design based on its suitability for its intended use.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897